DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 05/25/2022 is acknowledged. Claims 110-112, 114, 119-121, 124-126, 130, 131, 133, 135 and 137 are amended; claims 113, 115-118, 122, 123 and 139 are canceled and claims 140-143 are new.
Claims 110-112, 114, 119, 121, 124-138 and 140-143 are under examination.

Election/Restrictions
Applicant has amended the claims, thus, the species election requirement set forth in the Office action mailed 01/12/2022 is withdrawn. In view of the withdrawal of the species election requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Interpretation
Claim 133 recites “(i.e. Km)” and claim 135 recites “(i.e., Cz)”. The Latin abbreviation, “i.e.” means “in other words”, thus these are parenthetical statements defining terms and do not constitute exemplary language.

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. Specifically, amended claim 124 and new claim 143 recite SEQ ID NO: 271, for which there is no sequence listing. Appropriate correction is required.
See also the attached Notice to Comply.

Objections/Rejections Withdrawn
Drawings
The drawings were received on 05/20/2022. These drawings are accepted.

Priority
The effective filing date of the instant application is deemed to be 12/31/2019, and not 12/29/2020 as previously indicated.

Claim Objections
The objection to claims 126 and 131 for informalities is withdrawn in response to Applicant’s amendment of the minor grammatical and typographical errors.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 133 and 135 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment of the claims to use recite definite article (the): “comprises/comprising the amino acid sequence of SEQ ID NO: X”.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 110, 112, 114, 119-121 and 124-138 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment of the claims to recite the specific fusion polypeptides in the independent claim. 

New Objections
Claim 138 is objected to because of the following informalities. There should be a space added between “diabetic” and “nephropathy”.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119-121, 124, 125 and 141 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
(i) Claim 119 depends from claim 110 and recites that the GLP-1 “comprises substitution of K26 and K34 to arginine residue, however, the GLP-1 sequence set forth in claim 110 contains only 31 residues, thus there is insufficient antecedent basis for this limitation in the claim. 
(ii) Amended claim 124 and new claim 143 recite SEQ ID NO: 271, however, there is no sequence listed for this identifier, thus the metes and bounds of this claim are not known. 
(iii) New claim 141 depends from claim 110 and recites “the GLP-1 comprises no more than 5 substitutions relative to SEQ ID NO: 242 while retaining substantial biological activity and lists the substitutions as A8G A8Aib, K26R, K34R, G22E and R36G”, for which there is insufficient antecedent basis for this limitation in the claim. First, claim 110 does not reference SEQ ID NO: 242, nor any of the recited limitations. Further, the GLP-1 sequence set forth in claim 110 contains only 31 residues, so it is not clear how there could be a substitution at residues 34 or 36.
Claims 120, 121 and 125 are also rejected for depending from indefinite claims.
 
Conclusion
 	Claims 119-121, 124, 125 and 141 are rejected; claim 138 is objected to and claims 110-112, 114, 126-138, 140, 142 and 143 contain allowable subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649